DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 3/2/22 is entered and made of record. 
III.	Claims 1 and 3-19 are pending and have been examined, where claims 1 and 3-19 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1 and 3-19 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “identifying a nature of at least one relationship between at least one first body part of at least one first person and at least one second body part of at least one second person, where the at least one first person and the at least one second person are identified in the at least one digital image; identifying at least one offending relationship according to the nature of the at least one relationship and a set of relationship rules;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of motion tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found convincing. The applicant stated: 

    PNG
    media_image1.png
    96
    577
    media_image1.png
    Greyscale

The examiner agrees where the fight detection in Ma is based on identification of relative position of the two individuals relative to each other as the applicant pointed out: 

    PNG
    media_image2.png
    123
    528
    media_image2.png
    Greyscale
.
Ma is silent in disclosing “identifying a nature of at least one relationship between at least one first body part of at least one first person and at least one second body part of at least one second person, where the at least one first person and the at least one second person are identified in the at least one digital image.” 
The examiner will withdraw the current prior art rejection. An updated search was performed and determined all claims to be allowable. Details will be shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1 and 3-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure 

 [3]	Reasons for Allowance
Claims 1 and 3-19 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Ma (US 20070121999) discloses a monitoring system, comprising: at least one device, comprising at least one processing circuitry configured for: 
receiving from at least one image sensor connected to the at least one processing circuitry, at least one digital image captured by the at least one image sensor (see paragraph 6, similar altercation. In a first sub-state, the system initially tracks objects in the field of view of the image sensor); 
identifying a nature of at least one relationship between at least one first body part of at least one first person and at least one second body part of at least one second person 

    PNG
    media_image3.png
    526
    955
    media_image3.png
    Greyscale
;
wherein the at least one first person and the at least one second person are identified in the at least one digital image (see figure 2A, the two individuals are found in one image); 
identifying at least one offending relationship according to the nature of the at least one relationship and a set of relationship rules (see figure 1, 156, paragraph 24, calculating the normalized entropy on either a per pixel or per sub-window basis for a video scene during a particular period of time, the normalized entropy is compared to a threshold entropy value at operation 155, relationship rule 1 is selected of the two rules); and

    PNG
    media_image4.png
    413
    933
    media_image4.png
    Greyscale
 
outputting an indication of the at least one offending relationship (see figure 1, 165, if the normalized entropy is greater than the reference entropy threshold, the system 100 concludes that the persons in the video scene are involved in a fight or other high velocity/high energy engagement at operation 165).

Ma is silent in disclosing the monitoring system of claim 1, wherein at least one of the at least one first body part is selected from a list of body part consisting of: a foot, a hand, an arm, a leg, a part of an arm, a part of a leg, a digit, a head, an eye, an identified dorsal region of a torso, and an identified ventral region of a torso; and wherein at least one of the second body part is selected from the list of body parts.

Xu “Dual-channel CNN for efficient abnormal behavior identification through crowd feature engineering” discloses the monitoring system of claim 4, wherein identifying the nature of the at least one relationship comprises computing the plurality of relationship characteristics by a neural network trained to compute a plurality of computed relationship characteristics in 

    PNG
    media_image5.png
    223
    808
    media_image5.png
    Greyscale
.

Nathan (US 20120106782) discloses the system of claim 4, wherein the at least one processing circuitry is further configured to receive at least one audio signal associated with the at least one digital image; and wherein the group of relationship characteristics further consists of: a vocal sound associated with one of the at least one first person and the at least one second person, and a loudness value of the vocal sound (see paragraph 27, the sensor(s) 102a-n may be near-range and/or long-range sensors, the sensor(s) 102a-n may have visual, audio, and/or thermal sensing abilities, which may determine whether there are any such attacks). 

Nathan, Xu and Ma, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 14 and 15. For all the reasons above all claims are found allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/12/22